Smith and Lawton, JJ. (dissenting in part).
We respectfully dissent in part. On two different occasions, while retrieving building materials that had been loaded onto the bed of a tractor-trailer, Keith Worden (plaintiff) was struck by the hook of an overhead crane, causing him to fall. The unexpected movement of an overhead crane does not present the kind of elevation-related risk that falls within the ambit of Labor Law § 240 (1) (see Toefer v Long Is. R.R., 4 NY3d 399, 407-409 [2005]; Rice v Board of Educ. of City of N.Y., 302 AD2d 578, 579-580 [2003], lv denied 100 NY2d 516 [2003]; Plump v Wyoming County, 298 AD2d 886, 886-887 [2002]). It is immaterial whether plaintiff was struck by the crane while he was on the bed of the tractor-trailer or while he was on the ground. Moreover, although a crane is an enumerated device under section 240 (1), the determinative issue is whether the enumerated device would have prevented the injuries and not, as here, whether the enumerated device itself caused the injuries. There was no showing that the use of an enumerated device would have prevented plaintiff from being struck by the crane on each occasion. The majority’s reliance upon the absence of a ladder as a basis for determining that section 240 (1) is applicable herein is not supported by the record. Consequently, we would modify the order by granting that part of defendant’s motion seeking summary judgment dismissing the Labor Law § 240 (1) cause of action, thereby granting the motion in its entirety and dismissing the amended complaint, and by denying plaintiffs’ cross motion for partial summary judgment on liability on that cause of action. Present—Green, J.P., Gorski, Smith, Lawton and Hayes, JJ.